Hough, J.
This was an action for malicious prosecu*512tion. The answer was a general denial, and the defense-relied upon at the trial was, that the defendant acted in good faith upon the advice of competent counsel. There was a verdict and judgment for the defendant, which was-affirmed by-the court of appeals.
1. MAtrcrons prosing-gSerai daema1, The plaintiff contends that the defense stated should' have been pleaded in order to be made available by the defendant. We are of a different opinion. The testimony offered and received on this subject, was admissible to disprove the allegation of malice, contained in the petition and sought to be-established by the plaintiff, and if the defendant had set it forth in his answer, he would only have pleaded his evidence.
2. -: evidence The defendant, who was a witness, was asked by his= counsel, whether, from what he knew of the case, and upon the advice of liis counsel, he really believed the plaintiff was guilty of grand larceny; and he answered,, that he did. This testimony was objected to on the ground that it was wholly immaterial whether the defendant believed the plaintiff to be guilty of the charge preferred against him or not; We think the evidence was competent. It has recently been decided by this court, in the case of Van Sickle v. Brown, 68 Mo. 627, overruling the case of Hickman v. Griffin, 6 Mo. 37, that the reasonable and probable cause which will relieve a prosecutor from liability is a belief by him in the guilt of the accused,, based upon circumstances sufficiently strong to induce such belief in the mind of a reasonable and cautious man.
_. malice. probable cause. The following instruction, given at the instance of the defendant, was objected to by-plaintiff': “If the jury believe from the evidence that Conway, before be began the criminal prosecution against Sparling, consulted in good faith an attorney at law, and communicated to such attorney, in good faith, all the facts within his knowledge, or which he might have learned by reasonable diligence, bearing upon the guilt or inno*513cenee of Sparling of the'crime charged; that said consultation and communication was had, and made by Conway m good faith, with a view to the advice of counsel learned in the law; that said attorney, upon such submission of facts, advised Conway that Sparling was liable to a criminal prosecution for grand larceny; and, if the jury further find that said prosecution was begun and carried on by Conway in good faith in consequence of said advice, and not in pursuance of a previous fixed determination to commence said prosecution, then there was probable cause therefor, and the jury will find for defendant.”
The following instruction, asked by the plain tiff,, was-, refused : 2. 4‘ Defendant cannot shield himself under the-advice of counsel unless he shows that he communicated! to such counsel all the facts bearing upon the guilt or innocence of the accused which he knew, or by reasonable diligence could have ascertained.”
No error was committed by the circuit court in refusing the instruction asked by the plaintiff, inasmuch as it is embodied in the instruction copied, which was given for the defendant, and if that instruction contains no material error, the plaintiff’ has not been prejudiced.
The instruction given for the defendant is, in all essential particulars, identical with an instruction passed upon in the case of Sharpe v. Johnston, (decided February 6th, 1882).* "We there held that the legal conclusion resulting from the facts stated in the instruction, and couched in the closing phrase, “ then there was probable cause therefor,” was inaccurate, and should have been, “ then the prosecution was not malicious,” as the facts stated, from which the conclusion is drawn, can properly be relied upon only for the purpose of overthrowing any presumption of malice arising from the want of probable cause, and not for the purpose of establishing the existence of probable cause. This is made manifest by the reflection, that not*514withstanding the prosecutor may have acted in the utmost good faith, upon the well considered advice of competent counsel fully cognizant of all the facts, the legally constituted authorities may have judicially determined that there was no probable cause for the prosecution ; and we would thus make the advice of counsel neutralize the judgment of the court.
i. instructions, The true office oí the advice of counsel given and acted on, as above stated, is to relieve the prosecutor from the imputation of malice. But this inaccuracy is not a sufficient ground for reversing the judgment; since, whether the legal conclusion arising from the facts set forth, be correctly stated or not, the direction of the court is, that if the facts stated be found to exist, the verdict of the jury should be for the defendant. Indeed the instruction would be good if the legal conclusion were entirely omitted. We are all of opinion that the judgment of the court of appeals should be affirmed.

 Not furnished the reporter for publication.